Third District Court of Appeal
                                State of Florida

                           Opinion filed July 22, 2015.


                               ________________

                                 No. 3D15-144
                          Lower Tribunal No. 98-31951
                              ________________


                              Daquilard Ilarion,
                                    Appellant,

                                        vs.

                            The State of Florida,
                                    Appellee.



      An Appeal under Florida Rule of Appellate Procedure 9.141(b)(2) from the
Circuit Court for Miami-Dade County, Eric William Hendon, Judge.

      Daquilard Ilarion, in proper person.

      Pamela Jo Bondi, Attorney General, and Douglas J. Glaid, Senior Assistant
Attorney General, for appellee.


Before SALTER, LOGUE and SCALES, JJ.

      PER CURIAM.

                             On Concession of Error
      Diquilard Ilarion appeals the trial court’s denial of his amended motion to

correct an illegal sentence pursuant to Florida Rule of Criminal Procedure

3.800(a). The trial court’s order on Ilarion’s amended motion determined correctly

that “the sentence as to count two exceeds the statutory maximum, and should be

reduced to 5 years in state prison.” In the written corrected sentence on count two

entered July 25, 2014, however, the trial court adjudicated Ilarion a violent career

criminal (VCC) in accordance with section 775.084(4), Florida Statutes (1999).

      As correctly conceded by the State, the VCC adjudication was improper as

to count two, a grand theft conviction. Ubilla v. State, 8 So. 3d 1200 (Fla. 3d DCA

2009). We reverse that adjudication and remand the case to the trial court to

remove the VCC designation from the sentence on count two. As a ministerial act,

the remand and corrected sentence will not require the personal presence of the

defendant.

      Reversed and remanded for the issuance of a corrected sentence on count

two in accordance with this opinion.




                                         2